Exhibit 99.1 YAMANA GOLD PROVIDES NOTICE OF SECOND QUARTER 2 TORONTO, ONTARIO, July 3, 2013 - YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU)today announced that its second quarter 2013 results will be released after market close on July 31, 2013 followed by a conference call and webcast on August 1, 2013 at 8:30 a.m. ET. Q2 2013 Conference Call Information: Toll Free (North America): 1-800-355-4959 Toronto Local and International: 416-695-6616 Webcast: www.yamana.com Q2 2013 Conference Call REPLAY: Toll Free Replay Call (North America):
